IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 12-105-3-BLG-SPW
Plaintiff,
vs. ORDER
FRANK XAVIER MANYEN,
Defendant.

 

 

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.
136), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(0)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Frank Xavier Manyen’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Offioe of the making of this Order.

DATED this @`€igy`of october, 2018.

,AM»W /~ ¢</@jz;/

SUSAN P. WATTERS
United States District Judge

